Citation Nr: 1452243	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  11-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for immunoglobulin (IgA) nephropathy with hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from July 1980 to July 2000. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected IgA nephropathy with hypertension.  The Veteran appealed this rating action to the Board. 

In September 2011, the Veteran and his spouse testified before the undersigned at a Board hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's claims file. 

In a September 2013 decision, the Board granted a 60 percent disability rating to the service-connected IgA nephropathy with hypertension, and denied an evaluation in excess thereof.  By an October 2013 rating action, the Appeals Management Center, Washington, DC, implemented the Board's decision, and assigned a 60 percent rating to the above-cited disability, effective January 30, 2009--the date the RO received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the Board's denial of a disability rating in excess of 60 percent to the service-connected IgA nephropathy with hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a Joint Motion for Partial Remand submitted by the parties in the case and vacated and remanded the Board's September 2013 decision denying a rating in excess of 60 percent for IgA nephropathy with hypertension.  The Board's grant of a 60 percent rating for this disability was not disturbed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, a remand is required in this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2014).

In the parties' Joint Motion for Partial Remand, it was argued that the Board had erred in its determination that a disability rating of 80 or 100 percent for the service-connected IgA nephropathy with hypertension was not warranted pursuant to the diagnostic criteria in 38 C.F.R. § 4.115a, because the objective evidence of record did not demonstrate "generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction."  (See June 2014 Joint Motion for Partial Remand at page (pg.) 2, quoting June 2014 Board decision).  

Pursuant to section 4.115a, renal dysfunction, an 80 percent disability rating is warranted for "[p]ersistent edema and albuminuria with [blood urea nitrogen (BUN) score of] 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a.  The parties argued that despite the Board's conclusion, it had failed to assess whether a new medical examination was warranted, based on the Veteran's testimony before the undersigned that he had felt "'very tired, fatigued[,]'" that he had "'had mild net weight loss[,]'" and that he had "'lost [his]energy.'" The parties also noted that the Veteran had indicated that his weight loss and lethargy were recent.  (See June 2014 Joint Motion for Partial Remand at pg. 2, quoting June 2014 Board decision).  Thus, in view of the foregoing, the Veteran shall be scheduled for an appropriate VA examination to determine the severity of his service-connected IgA nephropathy with hypertension.  Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, during the September 2011 hearing before the undersigned, the Veteran testified that he had an appointment with his treating VA physician in mid-October 2011.  Treatment records, to include lab reports pertaining to the Veteran, dated through September 2011 from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, have been obtained.  Recent treatment records must be requested and associated with the claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the above-cited outstanding VA treatment records might contain evidence as to the current severity of the service-connected IgA nephropathy with hypertension, they must be obtained on remand

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files copies of all records of treatment of the Veteran for his IgA nephropathy with hypertension from the VAMC in Pittsburgh, Pennsylvania from September 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran and his representative must also be provided with an opportunity to submit such reports. 

2.  After completing the above-requested action and any additional evidence has been obtained, schedule the Veteran for a VA examination by an appropriate specialist to ascertain the severity of his service-connected IgA nephropathy with hypertension. The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Genitourinary Examinations and any other appropriate examination(s). 
   
The examiner should be asked to specifically address whether the Veteran's renal dysfunction is (1) manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, (2) requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN with more than 80mg%; or, creatinine, more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 
   
Adequate reasons and bases are to be provided for any opinion rendered. 
   
3.  The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 
   
4.  After completion of the above and any additional development deemed necessary, the issue on appeal  should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

